By the Gowt

Sherburne, J.
This action was brought ■originally before a Justice of the Peace, who gave judgment for the Plaintiff in the sum of $14.32 damages, and $2.40 costs, of suit, from which an appeal was taken to the District Court, where the judgment below was affirmed; and comes before us upon writ of error.
The only error alleged which we deem material is, “ that “ the District Court had no jurisdiction of the action, the judg- “ ment of the-Justice of the Peace being for a sum less than “ $15.00.”
We are of the opinion that a reasonable construction of the Statute divests both this Court and the District Court of jurisdiction of the cause.
It is urged by the Defendant in Error that the Plaintiff having himself brought the action into the District Court, cannot now object that the Comt below ivas wanting in jimsdiction of the cause. If the objection to the jurisdiction was a mere irregularity in the proceedings, it might be cured by consent of the parties. This is not, however, a mere irregularity in the proceedings, but goes to their foundation. It is not the form of the proceedings which took from the District Court jurisdiction of the cause, but it was their substance. A Justice of the Peace might as well try a question involving the title to real estate, or a crime over which he has no jurisdiction, as this Court or the District Court can try a cause over which a Justice of the Peace has exclusive jurisdiction.
*292It is urged that inasmuch as the damages and costs together exceeded $15.00, the case comes within the provision of the Statute, and is appealable. Such a construction, however, seems, in the opinion of the Court, to be opposed, not only to the letter of the Statute, but also to the reason of it. It could hardly have been the design of the Legislature that parties-should be permitted to appeal from a Justice of the Peace to a higher Court, merely on account of a bill of costs, when the question of costs was not at issue. Good policy, perhaps, requires that the higher Courts shall not be perplexed with small and unimportant suits at law. The Legislature has thought proper to limit them to the sum of $15.00. If, however, the-opposite construction is adopted, and costs are included in the-term judgment, as found in the Statute, it would often be in the power of either party to appeal from a judgment for a nominal sum, and the mere incident of the costs would control the jurisdiction of the Court. With, perhaps, the exception of a single case, 1 have found no instance in which the mere matter of costs has been allowed to confer jurisdiction, when the-costs were not in question. There can be no doubt that it is-wrong in principle, and as before stated, I think such was not the intention of the Statute, The objection should have been taken in the District Court, and we are not disposed to look with favor upon a practice which leads to unnecessary costs. The decision is made, not in accordance with the wishes of the Court, under the circumstances, but in obedience to a plain Statute provision.
Proceedings dismissed without costs to either party.